



KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT


This Award, granted effective on February 29, 2016, by Kimberly-Clark
Corporation, a Delaware corporation (hereinafter called the “Corporation”), to
________________ (the “Participant”) is subject to the terms and conditions of
the 2011 Equity Participation Plan (the “Plan”) and the Award Agreement.


W I T N E S S E T H:


WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation’s and its Affiliate's long-term success;


NOW, THEREFORE, it is agreed as follows:


1.
Number of Share Units Granted. The Corporation hereby grants to the Participant
Performance Restricted Stock Units (“PRSUs”) at the target level of ______ (the
“Target Level”), subject to the terms, conditions and restrictions set forth
herein and in the Plan, and the Corporation's attainment of the Performance
Goals established by the Committee as set forth on Appendix A-1. The actual
number of PRSUs earned by the Participant at the end of the Restricted Period
may range from 0 to 200% of the Target Level.



2.    Transferability Restrictions.


(a)
Restricted Period. During the Restricted Period, the Participant may not sell,
assign, transfer, or otherwise dispose of, or mortgage, pledge or otherwise
encumber the Award, and any such attempted sale, assignment, transfer, pledge or
disposal shall be void. Except as provided under paragraph 2, the Award,
including any accrued dividend equivalents, shall be subject to forfeiture until
the end of the Restricted Period. Participant becomes 100% vested in the number
of PRSUs earned based on attainment of the Performance Goal at the end of the
Restricted Period as approved and authorized by the Committee.



The Restricted Period shall begin on the date of the granting of this Award, and
shall end on February 28, 2019. Holders of Awards shall have none of the rights
of a shareholder with respect to such shares including, but not limited to, any
right to receive dividends in cash or other property or other distribution or
rights in respect of such shares except as otherwise provided in this Agreement,
nor to vote such shares as the record owner thereof.


During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested PRSUs but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional PRSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional
PRSUs will be accumulated and paid if and when the PRSUs vest, based on the
actual number of PRSUs that vest. In the case of dividends paid in property
other than cash, the amount of the dividend shall be deemed to be the fair
market value of the property at the time of the payment of the dividend, as




--------------------------------------------------------------------------------





determined in good faith by the Corporation. The Corporation shall not be
required to segregate any cash or other property of the Corporation.


(b)
Termination of Employment. Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment
unless such termination (i) is due to a Qualified Termination of Employment, or
(ii) if more than six months after the Grant Date, due to death, Retirement,
Total and Permanent Disability, or the shutdown or divestiture of a business
unit. A termination of employment shall not be deemed to have occurred while a
Participant is on military leave or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Participant retains a right to reemployment with the Corporation or an Affiliate
under an applicable statute or by contract. For purposes of this subparagraph, a
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Corporation or an Affiliate. If the period of leave exceeds six months and
the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period. Notwithstanding the
foregoing sentence, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence is substituted for such
six-month period in determining whether a termination of employment shall be
deemed to have occurred. A termination of employment with the Corporation or an
Affiliate to accept immediate reemployment with the Corporation or an Affiliate
likewise shall not be deemed to be a termination of employment for purposes of
the Plan. A Participant who is classified as an intermittent employee shall be
deemed to have a termination of employment for purposes of the Plan.



(c)
Death, Retirement, or Total and Permanent Disability. In the event that more
than six months after the Grant Date the Participant’s termination of employment
is due to death or Total and Permanent Disability, it shall result in pro rata
vesting in the number of PRSUs earned. This pro rata vesting shall be determined
based on the Target Level of PRSUs (including any accrued dividend equivalents
accumulated pursuant to Section 2(a)) (1) prorated for the number of full months
of employment during the Restricted Period prior to the Participant’s
termination of employment, multiplied by (2) the Performance Goal percentage as
approved and authorized by the Committee at the end of the Restricted Period.
Any fractional share of the Corporation resulting from such a prorated award
shall be rounded to the nearest whole share and shall be paid within 70 days
following the end of the Restricted Period. In the event that more than six
months after the Grant Date the Participant’s termination of employment is due
to Retirement it shall result in 100% vesting in the number of PRSUs earned
based on attainment of the Performance Goal at the end of the Restricted Period
as approved and authorized by the Committee, and such Award shall be paid within
70 days following the end of the Restricted Period.



Notwithstanding this Section 2(c), if the Corporation receives an opinion of
counsel that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that would likely result in the favorable Retirement
treatment that applies to the PRSUs under this Section 2(c) being deemed
unlawful and/or discriminatory, then the Corporation will not apply the
favorable Retirement treatment and PRSUs will be treated as they would under the
rules that apply if the Participant’s employment with the Corporation or an
Affiliate ends for any other reason, as applicable.




Page 2 of 12

--------------------------------------------------------------------------------





(d)
Shutdown or Divestiture. In the event that more than six months after the Grant
Date the Participant’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting in the number of PRSUs earned. This pro rata vesting shall be
determined based on the Target Level of PRSUs (including any accrued dividend
equivalents accumulated pursuant to Section 2(a)) (1) prorated for the number of
full years of employment during the Restricted Period prior to the Participant’s
termination of employment, multiplied by (2) the Performance Goal percentage as
approved and authorized by the Committee at the end of the Restricted Period.
Any fractional share of the Corporation resulting from such a prorated award
shall be rounded to the nearest whole share and shall be paid within 70 days
following the end of the Restricted Period.



(e)
Qualified Termination of Employment. In the event of a Qualified Termination of
Employment the Award which would have otherwise been forfeited will be handled
consistent with subsection 14(b) of the Plan and shall be paid within 10 days
following the last day of employment of the Participant with the Corporation.
Notwithstanding anything in this Agreement to the contrary, the payment of an
Award to a Key Employee who has separated from service due to a Qualified
Termination of Employment shall be made at the earlier of the first day of the
seventh month following the date of separation from service or the end of the
Restricted Period. A Key Employee is any Participant who meets the definition of
a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations promulgated thereunder.



(f)
Payment of Awards. The payment of the Award, including any accrued dividend
equivalents accumulated pursuant to Section 2(a), shall be made in shares of
Common Stock. Except as may otherwise be provided in subparagraph 2(e), the
payment of an Award shall be made within 70 days following the end of the
Restricted Period.



(g)
Payment of Withholding Taxes. No shares of Common Stock, nor any cash payment,
may be delivered under this Award, unless prior to or simultaneously with such
issuance, the Participant or, in the event of his death, the person succeeding
to his rights hereunder, shall pay to the Corporation or an Affiliate, as
applicable, such amount as the Corporation advises is required under applicable
federal, state or local laws to withhold and pay over to governmental taxing
authorities in relation to this Award. The Corporation may, in its discretion,
withhold payment of required withholding taxes with cash or shares of Common
Stock which otherwise would be delivered following the date of vesting of the
Award under this paragraph 2.



3.
Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will, or (ii) by the laws of descent and distribution.



4.
Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the U.S. Securities Act of 1933, as amended. As a
condition of this Award, the Participant shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the U.S.
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.





Page 3 of 12

--------------------------------------------------------------------------------





The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.


The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.


5.
No Right of Continued Employment. The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this Award.



6.
Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.



7.
Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.



8.
Delaware Law to Govern. The Plan is governed by and subject to the laws of the
United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware and federal courts located in the District of Delaware
shall be the exclusive forum for any dispute arising out of related to the Award
or the Award Agreement and the Participant consents to and waives any objection
to the exercise of personal jurisdiction and venue by such courts.



9.
Purchase of Common Stock. The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award. The Corporation and its Affiliates
shall have no obligation to retain and shall have the unlimited right to sell or
otherwise deal with for their own account, any shares of Common Stock of the
Corporation purchased for satisfying the requirements of this Award.



10.
Notices. Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may



Page 4 of 12

--------------------------------------------------------------------------------





hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if and when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered and deposited, postage and registry
fee prepaid, in a post office or branch post office regularly maintained by the
United States Government or any equivalent non-U.S. postal service.


11.
Changes in Capitalization. In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.



12.
Effect on Other Plans. All benefits under this Award shall constitute special
incentives and shall not affect the level of benefits provided to or received by
the Participant (or the Participant's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate. This Award shall not
be construed to affect in any way the Participant's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.



13.
Discretionary Nature of Award. The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future. Future grants, if any, will be at the
sole discretion of the Corporation, including, but not limited to, the timing of
any grant, the number of PRSUs and vesting provisions. The value of the Award is
an extraordinary item outside the scope of the Participant’s employment
contract, if any. As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.



14.
Data Privacy. The Participant hereby authorizes their employer to furnish the
Corporation (and any agent of the Corporation administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.



15.
Conflict with Plan. This Award is awarded pursuant to and subject to the Plan.
This Agreement is intended to supplement and carry out the terms of the Plan. It
is subject to all terms and provisions of the Plan and, in the event of a
conflict, the Plan shall prevail.



16.
Successors. This Award Agreement, including but not limited to the
non-competition obligations described in Section 19 below, shall be binding upon
and inure to the benefit of any successor or successors of the Corporation.



17.
Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the U.S. Securities Act of 1933, as
amended, the U.S. Securities Exchange Act of 1934, as amended (including rule
16b-3 thereof).



18.
Defined Terms. Terms which are capitalized are defined herein or in the Plan and
have the same meaning set forth in the Plan, unless the context indicates
otherwise.





Page 5 of 12

--------------------------------------------------------------------------------





19.
Non-Competition Provisions For U.S. Participants Only.



(a)    During the term of the Participant’s employment and for a period of two
(2) years following the termination of employment, regardless of the reason for
or the manner of termination, the Participant shall not, without the written
consent of the Corporation, anywhere in the United States of America, either
directly or indirectly, perform duties or undertake responsibilities for a
Competitor that are the same or substantially similar to those duties or
responsibilities that the Participant performed or undertook for the Corporation
or an Affiliate during the two (2) year period prior to the end of the
Participant’s employment with the Corporation or an Affiliate. As used herein,
“Competitor” means any person or entity whose business engages in the same or
substantially the same business as the Business of the Corporation. As used
herein, “Business of the Corporation” is the development, production, sales
and/or marketing of health and hygiene products. The foregoing restriction shall
not apply if the Participant resides and/or primarily works in the State of
California.


(b)     During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
agrees to notify the Corporation in writing prior to accepting new employment,
or engaging in any other activity which may violate this Agreement, and the
Participant agrees to provide in such notice information concerning the
anticipated new employment or activity, including, but not limited to: name of
employer; address of employer; name of new team leader; job title; and scope and
responsibilities of the new position. The Participant recognizes that such duty
of notification is absolute and is not affected by the Participant’s belief that
such employment may perhaps not violate this Agreement or otherwise be unfairly
competitive with the Corporation. The Participant’s written notice should be
addressed to General Counsel, Attention: Noncompetition and Confidentiality
Agreement, Kimberly-Clark Corporation, 351 Phelps Drive, Irving, TX 75038.
Provided, however, the foregoing notice requirement shall not apply if the
Participant resides and/or primarily works in the State of California.


(c)    During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
shall provide a copy of Section 19 of this Agreement to each new employer before
starting in any new employment. The Participant agrees that the Corporation may
notify any third party about the Participant’s obligations under Section 19 of
this Agreement until such obligations are fulfilled.


(d)    If any provision of this Section 19 is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Agreement and such invalidity,
illegality or unenforceability will not affect any other provision of the
Agreement, all of which shall remain valid and enforceable. Notwithstanding the
foregoing, if a court of competent jurisdiction determines that the covenants
contained in this Section 19 are unenforceable because they are overbroad in
some respect, to the full extent permitted by applicable law, the court should
revise or reform any aspect of this Section 19 so as to make the scope of such
Section 19 as broad as can be enforced under applicable law.


(e)    In the event of an anticipated or actual breach by the Participant of
this provision, the Participant acknowledges and agrees that damages would not
be an adequate remedy to compensate the Corporation for the harm to the business
of the Corporation and, in such event, agrees that the Corporation shall be
entitled to a temporary restraining order and to temporary injunctive relief to
prevent or terminate such anticipated or actual breach, provided, however, that
nothing in this Agreement shall be construed to limit any


Page 6 of 12

--------------------------------------------------------------------------------





permanent relief to which the Corporation may be entitled or the damages
otherwise recoverable by the Corporation in any such event.


(f)    If the Participant violates any aspect of this provision, or any duty of
loyalty or confidentiality imposed by law, in addition to any damages that the
Participant may be required to pay, the Participant understands and agrees that
the Participant shall be required to reimburse the Corporation for all its costs
incurred to enforce this Agreement, including but not limited to, all attorneys’
fees.


20.
Acceptance of Award Terms and Conditions. A Participant has until the end of the
one hundred twenty (120) day period beginning from the Grant Date of this Award
to accept this Award Agreement. If the Participant does not accept this Award
Agreement on or before the end of such one hundred twenty (120) day period then
the grant of the Award, as set forth in Section 1, shall not be binding on and
shall be voidable by the Corporation, in which case it shall have no further
force or effect.



Acknowledgment of Conditions


I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:


•
The Plan is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended, cancelled or terminated at any
time, to the extent permitted by the Plan. The grant of an Award is a voluntary
and occasional benefit and does not create any contractual or other right to
receive an Award or benefits in lieu of an Award in the future, even if the
Awards have been granted in the past. Future grants, if any, will be at the sole
discretion of the Corporation, including, but not limited to, the timing of any
grant, the number of Awards, vesting provisions and the exercise price.



•
My participation in the Plan is voluntary. Participation in the Plan will not
create a right to further employment with my actual employer (the “Employer”)
and shall not interfere with the ability of the Employer to terminate my
employment relationship at any time. Further, the Award and my participation in
the Plan will not be interpreted to form an employment contract or relationship
with the Corporation or any Affiliate.



•
The Award and the shares of Common Stock subject to the Award, and the income
and value of same, are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Corporation or, if
different, the Employer, and which are outside the scope of my employment
contract, if any, and are not intended to replace any pension rights or
compensation. As such, the Award, and the income and value of same, are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension, retirement or welfare benefits or similar
payments and in no event shall be considered as compensation for, or relating in
any way to, past services for the Corporation, the Employer or any other
Affiliate.



•
Unless otherwise agreed with the Corporation, the Award and shares of Common
Stock subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, any service I may provide as a
director of any Affiliate.



•
The future value of the underlying shares of Common Stock is unknown,
indeterminable, and cannot be predicted with certainty.



•
The Award will be subject to any policy adopted by the Corporation relating to
the recovery of such Award to the extent it is determined that the Performance
Goals were not actually achieved.



Page 7 of 12

--------------------------------------------------------------------------------





•
No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of my employment by the Corporation or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, to which I am
otherwise not entitled, I irrevocably agree never to institute any claim against
the Corporation, the Employer or any other Affiliate, waive my ability, if any,
to bring any such claim, and release the Corporation, the Employer and all other
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, I shall be deemed irrevocably to have agreed not to pursue such a
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claims.



•
In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive PRSUs and vest in the Award under the Plan, if
any, will terminate effective as of the date that I am no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Committee shall have the exclusive discretion
to determine when I am no longer actively employed for purposes of the Award
(including whether I may still be considered employed while on a leave of
absence).



•
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the Plan, or
my acquisition or sale of the underlying shares of Common Stock. Further, I have
been advised to consult with my own advisors regarding participation in the Plan
before taking any action related to the Plan.



•
Neither the Corporation, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between my local currency and the
United States Dollar that may affect the value of the PRSUs or of any amounts
due to me pursuant to the settlement of the PRSUs or the subsequent sale of any
shares of Common Stock acquired upon settlement.



•
Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related items related to my participation in the Plan and legally applicable
to me (“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items is and remains my responsibility and may exceed the amount
actually withheld by the Corporation or the Employer. I further acknowledge that
the Corporation and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant of the PRSUs, the vesting of PRSUs, the
conversion of the PRSUs into shares or the receipt of an equivalent cash
payment, the subsequent sale of any shares acquired at vesting and the receipt
of any dividends or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the my liability for Tax-Related Items or achieve
any particular tax result. Further, if I have become subject to Tax-Related
Items in more than one jurisdiction, I acknowledge that the Corporation and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



•
Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:

(1)
withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or



Page 8 of 12

--------------------------------------------------------------------------------





(2)
withholding from the proceeds of the sale of shares acquired upon vesting of the
Award either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on my behalf, pursuant to this authorization); or

(3)
withholding shares to be issued upon vesting of the Award.

•
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case I will receive a refund of any over-withheld amount in cash
and will have no entitlement to the common stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in shares, for tax purposes, I
am deemed to have been issued the full number of shares subject to the Award,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of my participation
in the Plan.

•
I shall pay to the Corporation or to the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. The Corporation may refuse to deliver shares
or the proceeds of the sale of shares to me if I fail to comply with my
obligations in connection with the Tax-Related Items.

•
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its other Affiliates for the exclusive purpose of implementing, administering
and managing my participation in the Plan.

•
I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in my
favor (“Data”), for the purpose of implementing, administering and managing the
Plan.

•
I understand that Data will be transferred to Merrill Lynch, or such other stock
plan service provider as may be selected by the Corporation in the future, which
is assisting the Corporation with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative. I authorize the Corporation, Merrill Lynch and any
other possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or service and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing my consent is that the Corporation would not be able to
grant me PRSUs or other equity awards or administer or maintain such awards.
Therefore, I understand that refusing or



Page 9 of 12

--------------------------------------------------------------------------------





withdrawing my consent may affect my ability to participate in the Plan. For
more informationon the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.
•
The Plan and the Award are governed by and subject to U.S. law. Interpretation
of the Plan and my rights under the Plan will be governed by provisions of U.S.
law. For purposes of litigating any dispute that arises under this Award or
Award Agreement, the parties submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation shall be conducted in the
federal courts for the United States for the District of Delaware, and no other
courts, where this Award is made and/or to be performed; and waive, to the
fullest extent permitted by law, any objection that the laying of the venue of
any legal or equitable proceedings related to, concerning or arising from such
dispute which is brought in any such court is improper or that such proceedings
have been brought in an inconvenient forum.

•
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
PRSU award. Neither the Corporation nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will the Corporation or its Affiliates be liable for any fines or penalties
I may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

•
The provisions of this Award Agreement are severable and if one or more of the
provisions of this Award Agreement shall be held invalid, illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nonetheless
be binding and enforceable. To the extent that any provisions of this Award
Agreement are held to be invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.

•
If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

•
Notwithstanding any provisions in this Award Agreement, if I relocate to a
country outside of the United States, the special terms and conditions for such
country will apply to me, to the extent the Corporation determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.

•
For U.S. Participants only: I acknowledge that the grant of an Award is
expressly conditioned on the non-competition provisions set forth in Section 19

•
The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the Award and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

•
The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by on-line delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third-party designated by the Corporation.



Page 10 of 12

--------------------------------------------------------------------------------





•
A waiver by the Corporation of breach of any provision of this Award Agreement
shall not operate or be construed as a waiver of any other provision of this
Award Agreement, or of any subsequent breach by me or any other participant.

•
I may be subject to insider trading restrictions and/or market abuse laws, which
may affect my ability to acquire or sell shares of Common Stock or rights to
shares of Common Stock (e.g., PRSUs) under the Plan during such times as I am
considered to have “inside information” regarding the Corporation (as defined by
the laws in my country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Corporation insider trading policy. I am responsible for ensuring my
compliance with any applicable restrictions and am advised to speak with my
personal legal advisor on this matter.

•
My country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect my ability to acquire or
hold shares of Common Stock acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on shares acquired
under the Plan) in a brokerage or bank account outside my country. I may be
required to report such accounts, assets or transactions to the tax or other
authorities in my country. I also may be required to repatriate sale proceeds or
other funds received as a result of my participation in the Plan to my country
through a designated bank or broker within a certain time after receipt. I
acknowledge that it is my responsibility to be compliant with such regulations,
and that I am advised to consult my personal legal advisor for any details.

•
I acknowledge that I have reviewed the Corporation’s Code of Conduct. I further
acknowledge that I understand and will comply with the terms and standards
contained in that Code of Conduct, including but not limited to the prohibition
against retaliation, and specifically acknowledge that I have an obligation to
report suspected violations of the Code of Conduct pursuant to the Corporation’s
Escalation Policy.



Conclusion and Acceptance


I accept this grant via electronic signature by clicking the "Accept" icon and
certify that I have read, understand and agree to the terms and conditions of
the 2011 Equity Participation Plan (the "Plan"), the provisions of the
applicable Award Agreement and all other applicable documents. I hereby
authorize the Employer to furnish the Corporation (and any agent administering
the Plan or providing recordkeeping services) with such information and data as
it shall request in order to facilitate the grant of Awards and enable
administration of the Plan and I understand that such information shall be used
only as long and to the extent necessary to administer my participation in the
Plan. I agree that my participation in the Plan and the Awards granted to me
under the Plan will be governed solely by provisions of U.S. law.


Page 11 of 12

--------------------------------------------------------------------------------





KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT


Appendix A-1




Performance Goal for Kimberly-Clark Corporation
Performance Restricted Stock Unit Awards Granted in 20161


50% of the Performance Goal will be based on attainment of Three Year Average
ROIC performance set forth below for the Performance Period, and 50% of the
Performance Goal will be based on attainment of the Three Year Average Net Sales
growth set forth below for the Performance Period.


Payout as a Percentage of Target


Weight
Measure
0%
50%
100%
150%
200%
50%
Net Sales
(0.90%)
0.70%
1.60%
2.90%
4.10%
50%
ROIC
22.20%
22.70%
23.20%
23.70%
24.20%





Net Sales is defined as consolidated revenues as reported.


Annual ROIC is defined as consolidated after-tax operating profit plus earnings
from equity companies for the year, divided by invested capital. Invested
capital will be defined as the average total assets less notes receivable and
non-interest bearing current liabilities.


Performance Period - January 1, 2016 through December 31, 2018.


Three Year Average ROIC shall be the Annual ROIC for each year in the
Performance Period divided by three and rounded to the nearest hundredth of a
percent.


Three Year Average Net Sales shall be the Annual Net Sales growth for each year
in the Performance Period divided by three and rounded to the nearest hundredth
of a percent.


Any adjustment to Three Year Average Net Sales or the Three Year Average ROIC
will be approved by the Management Development and Compensation Committee.










1Performance Goal - The Management Development and Compensation Committee (the
“Committee”) intends to exercise its discretion so that all performance
restricted share unit awards granted will be paid in accordance with the
Performance Goal formula set forth above. If the Committee did not exercise this
discretion, each Executive Officer (as defined by Rule 3b-7 of the Securities
Exchange Act of 1934) would be paid based on an award of 200% of Target provided
that the Corporation has positive earnings per share for the Performance Period.
In addition, the Committee awarded an amount equal to any dividends and other
distributions which would have been paid on shares of Common Stock, based on the
number of PRSUs that vest under this Award, provided the Corporation has
positive earnings per share for the applicable calendar quarter.




Page 12 of 12